IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 46485

LARRY ALAN TAYLOR,                             )
                                               )     Filed: October 30, 2019
       Plaintiff-Appellant,                    )
                                               )     Karel A. Lehrman, Clerk
v.                                             )
                                               )     THIS IS AN UNPUBLISHED
EILEEN TAYLOR and KIMBERLY                     )     OPINION AND SHALL NOT
NAGAL,                                         )     BE CITED AS AUTHORITY
                                               )
       Defendants-Respondents.                 )
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Richard S. Christensen, District Judge.

       Judgment dismissing complaint, affirmed.

       Larry Alan Taylor, Boise, pro se appellant.

       Jonathon Frantz, Post Falls, for respondents.
                 ________________________________________________

LORELLO, Judge
       Larry Alan Taylor appeals from a judgment dismissing his complaint alleging claims for
breach of contract. Eileen Taylor filed a motion to dismiss the complaint. The district court
entered an order granting the motion to dismiss on behalf of both Eileen Taylor and Kimberly
Nagal (Respondents). Taylor appeals. For the reasons set forth below, we affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       Taylor filed a complaint on December 8, 2017, in Ada County. Although not entirely
clear, the complaint appears to allege breach of oral contract claims based on events that
occurred in 2007. Taylor’s complaint further alleges that “he wanted to file this action at an
earlier time, and had contacted” an attorney in approximately 2009. Respondent filed a motion




                                               1
to change venue to Kootenai County, where she resided, and to dismiss the complaint. 1 The Ada
County district court granted the motion to change venue. Thereafter, the Kootenai County
district court considered the motion to dismiss. The motion alleged that Taylor’s complaint was
a continuation of repeated harassment of both Respondents and that the complaint failed to state
a claim upon which relief could be granted because the statute of limitation had expired on
Taylor’s claims. The district court granted the motion to dismiss Taylor’s complaint. Taylor
appeals.
                                                 II.
                                   STANDARD OF REVIEW
       As an appellate court, we will affirm a trial court’s grant of an I.R.C.P. 12(b)(6) motion
to dismiss where the record demonstrates that there are no genuine issues of material fact and the
case can be decided as a matter of law. Coghlan v. Beta Theta Pi Fraternity, 133 Idaho 388,
398, 987 P.2d 300, 310 (1999). When reviewing an order of the district court dismissing a case
pursuant to Rule 12(b)(6), the nonmoving party is entitled to have all inferences from the record
and pleadings viewed in its favor. Coghlan, 133 Idaho at 398, 987 P.2d at 310. A motion to
dismiss for failure to state a claim should not be granted unless it appears beyond doubt that the
plaintiff can prove no set of facts in support of his or her claim that would entitle the plaintiff to
relief. Taylor v. Maile, 142 Idaho 253, 257, 127 P.3d 156, 160 (2005).
                                                 III.
                                            ANALYSIS
       Taylor presents two issues on appeal. First, Taylor requests that this Court “review and
give an opinion” on the order changing venue from Ada County to Kootenai County. Second,
Taylor argues that the district court erred in dismissing his complaint. Specifically, Taylor
argues that the district court erred in concluding his claims were barred by the applicable statute
of limitation. Respondents argue that the district court properly transferred venue to Kootenai
County because they reside there and that the district court correctly concluded Taylor’s claims



1
        The motion also sought to strike portions of the complaint under I.R.C.P. 12(f) and to
have Taylor declared a vexatious litigant under I.C.A.R. 59. Those requests are not at issue in
this appeal.

                                                  2
are time-barred. We conclude that Taylor has failed to show that the district court erred in
changing venue or in dismissing the complaint. 2
A.     Venue
       Taylor contends that transferring venue from Ada County, where he is currently
incarcerated, to Kootenai County violated Article I, § 1 of the Idaho Constitution by depriving
him of any opportunity to personally appear in the proceedings. Additionally, Taylor makes a
vague assertion that transferring the case to Kootenai County could have had a “negative impact”
on his claims because that was the county where the criminal matters involving Taylor and
Respondents were adjudicated. Respondents argue that the district court correctly granted a
change of venue to Kootenai County because Respondents reside there.
       Appellants must support their arguments with citations to the authorities, statutes, and
parts of the transcript and record relied upon. I.A.R. 35(a)(6); Trotter v. Bank of New York
Mellon, 152 Idaho 842, 847-48, 275 P.3d 857, 862-63 (2012). A party waives an issue on appeal
if either argument or authority is lacking. Powell v. Sellers, 130 Idaho 122, 128, 937 P.2d 434,
440 (Ct. App. 1997). Thus, appellate courts will not consider issues unsupported by relevant
authority. See Trotter, 152 Idaho at 848, 275 P.3d at 863; Woods v. Sanders, 150 Idaho 53, 60,
244 P.3d 197, 204 (2010).
       Taylor has not cited any controlling precedent supporting his argument that the venue
change to Kootenai County violated his constitutional rights. Taylor’s argument relies on an
early Idaho criminal case, State v. Arregui, 44 Idaho 43, 254 P. 788 (1927). Arregui decided the
admissibility of evidence obtained under an invalid warrant. The case does not support an
argument that a venue change in a civil case can violate a party’s constitutional rights. Because
Taylor’s contention that the district court erred in granting a change of venue is unsupported by
relevant legal authority, he has waived the issue. Moreover, the order granting the change of
venue is not included in the record on appeal. It is the responsibility of the appellant to provide a

2
        In addition to his opening and reply briefs, Taylor has submitted various attachments and
an affidavit. An appellate court cannot consider materials that are not part of or contained in the
record on appeal. Chisholm v. Idaho Dep’t of Water Res., 142 Idaho 159, 162, 125 P.3d 515,
518 (2005). Because Taylor never moved to augment the record with any of the documents
attached to his briefs or with his affidavit, they will not be considered.



                                                 3
sufficient record to substantiate his or her claims on appeal. Powell, 130 Idaho at 127, 937 P.2d
at 439. In the absence of an adequate record on appeal to support the appellant’s claims, we will
not presume error. Id.
B.     Statute of Limitation
       Taylor contends that the district court erred in dismissing his complaint, arguing his
claims are not time-barred. Alternatively, even if his complaint is untimely, Taylor argues that
equitable principles should exempt his claims from the statute of limitation. Respondents argue
that the district court correctly dismissed the complaint because all of Taylor’s claims are
time-barred.
       An action upon a contract, obligation, or liability not founded upon an instrument of
writing shall be commenced within four years. I.C. § 5-217. The statute of limitation does not
begin to run until a claim accrues upon the breach of contract. Spence v. Howell, 126 Idaho 763,
770, 890 P.2d 714, 721 (1995). In support of its conclusion that Taylor’s claims are time-barred,
the district court found that Taylor’s complaint, which was filed in 2017, alleged breach of oral
contract claims based on events that occurred in 2007. The district court also found that Taylor
had sought counsel in 2009 to bring these claims. Because Taylor alleged no claims based upon
events occurring after 2007 and raised no arguments that the statute of limitation was tolled, the
district court concluded that the statute of limitation for Taylor’s claims expired no later than
December 31, 2011. Consequently, the district court dismissed Taylor’s complaint because,
“viewing all facts and inferences from the pleadings in favor of” Taylor, he could “prove no set
of facts in support of his claim that would entitle him to relief.”
       Taylor has not cited any controlling legal precedent to support the arguments presented in
his opening brief that the district court erred in dismissing his complaint. Taylor’s arguments
allude to Article V, § 20 of the Idaho Constitution and three court cases. The constitutional
provision Taylor cites establishes the jurisdiction of Idaho’s district courts and is irrelevant to the
application of a statute of limitation. The three court cases Taylor cites are also irrelevant to the
application of a statute of limitation. Hovey v. Elliott, 167 U.S. 409 (1897) is a United States
Supreme Court case relating to a court’s authority to punish contempt. Balla v. Idaho State Bd.
of Corr., 595 F. Supp. 1558 (D. Idaho 1984) is a federal case relating to constitutionally deficient




                                                  4
prison conditions. The third case Taylor cites is Arregui, the same Idaho criminal case cited in
relation to Taylor’s challenge to the district court’s venue change order.
       In his reply brief, Taylor presents additional arguments accompanied by citations to
authority which appear to relate to his assertion that he was entitled to tolling of the statute of
limitation. Generally, this Court will not consider arguments raised for the first time in a reply
brief. Suitts v. Nix, 141 Idaho 706, 708, 117 P.3d 120, 122 (2005). Moreover, there is nothing in
the record to indicate Taylor’s tolling arguments were considered by the district court.
Generally, issues may not be considered for the first time on appeal. Sanchez v. Arave, 120
Idaho 321, 322, 815 P.2d 1061, 1062 (1991). Therefore, this Court will not presume error. See
Powell v. Sellers, 130 Idaho 122, 127, 937 P.2d 434, 439 (Ct. App. 1997). In sum, Taylor has
failed to cite any legal basis to support his argument that the district court erred in dismissing his
complaint as barred by the statute of limitation.
                                                 IV.
                                          CONCLUSION
       Taylor has failed to show that the district court erred in changing venue to Kootenai
County or in dismissing his complaint. Therefore, the judgment in favor of Respondents is
affirmed. Costs are awarded on appeal to Respondents as the prevailing party.
       Judge HUSKEY and Judge BRAILSFORD, CONCUR.




                                                    5